Citation Nr: 1136187	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-32 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a rectal disability.

4.  Entitlement to an initial compensable disability rating for service-connected status-post uvulopalatopharyngoplasty (claimed as sleep apnea).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) from December 2004 and August 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

By the December 2004 rating decision, the RO, in pertinent part, denied service connection for hearing loss.  By the August 2006 rating decision, the RO, in pertinent part, granted service connection for status-post uvulopalatopharyngoplasty and assigned the same an initial noncompensable evaluation.  The August 2006 rating decision also denied service connection for a rectal disability and sinusitis.  

In September 2010, the Board remanded this case for additional development and the file has now been returned to the Board for further consideration.  

In August 2011, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. 

The issue of entitlement to an initial compensable disability rating for service-connected status-post uvulopalatopharyngoplasty, addressed in the REMAND portion of the decision below, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  At the time of the August 2011 Board hearing, the Veteran withdrew his appeal concerning the issue of entitlement to service connection for sinusitis.

2.  The most probative evidence of record indicates that the Veteran does not currently demonstrate bilateral hearing loss comporting with VA standards.

3.  The most probative evidence of record indicates that the Veteran does not currently demonstrate a rectal disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to the issue of entitlement to service connection for sinusitis have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307. 3.309, 3.385 (2010); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

3.  A rectal disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c).  

The Veteran's Substantive Appeal, dated in January 2008, perfected his appeal as to the issue of entitlement to service connection for sinusitis, as identified in the December 2007 Statement of the Case (SOC).  During the August 2011 hearing before the Board, the Veteran stated that he was withdrawing his appeal as to the issue of entitlement to service connection for sinusitis.  The Board finds that the Veteran's statement indicating his intention to withdraw the appeal as to this issue, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993) (a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a Notice of Disagreement (NOD) within the meaning of 38 U.S.C. § 7105(b)).

As the Veteran has withdrawn his appeal as to the issue of entitlement to service connection for sinusitis, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review the issue.  Accordingly, the issue of entitlement to service connection for sinusitis is dismissed without prejudice.

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In a September 2004 letter, before the initial adjudication of the claim of entitlement to service connection for hearing loss in December 2004, the Veteran was notified of the evidence not of record that was necessary to substantiate the claim. He was told that he needed to provide the names of persons, agencies, or companies who had additional records to help decide his claim.  He was informed that VA would attempt to review his claim and determine what additional information was needed to process his claim, schedule a VA examination if appropriate, and obtain service, VA, and private records as indicated.  The Veteran was similarly notified in a November 2005 letter, before the initial adjudication of the claim of entitlement to service connection for a rectal disability.

A March 2006 letter also informed the Veteran regarding the appropriate disability rating or effective date to be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the Board has concluded that the preponderance of the evidence is against the claims decided herein, any questions as to the appropriate disability ratings or effective dates to be assigned, including the timeliness of the notice thereof, are rendered moot, and no further notice is needed.

There is no allegation from the Veteran that he has any evidence in his possession that is needed for a full and fair adjudication of these claims.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  The purpose behind the notice requirement has been satisfied and the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of the Veteran's case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes: (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA- authorized treatment records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  See 38 C.F.R. § 3.159(c).  VA has a duty to obtain a medical examination if the evidence establishes:  (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; and (3) the current disability may be associated with the in-service event, but (4) there is insufficient evidence to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a VA audiological evaluation in November 2004 and a VA general medical examination in May 2006.  The Veteran, at the time of his October 2006 Substantive Appeal, asserted that he believed his hearing loss to be worse than reported by the VA audiologist in November 2004, and requested an independent examination.  There is no evidence that the November 2004 VA evaluation is not adequate.  The Veteran has not specifically reported inadequacies in the VA evaluation process.  At the time of his August 2011 Board hearing, he did not assert that the November 2004 VA audiological evaluation was inadequate.  The Veteran, during the course of the appeal, has not submitted medical evidence demonstrating hearing loss more severe than the loss recorded by the VA audiologist in November 2004.  

In this case, the Veteran's service treatment records and all identified and authorized post-service treatment records relevant to the issues on appeal have been requested or obtained.  

Additionally, limited to the issues decided herein, the Board finds there has been substantial compliance with its September 2010 remand directives. The Board notes that the U.S. Court of Appeals for Veterans Claims (Court) has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Veteran was afforded a videoconference before the Board in August 2011.  In light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R.   § 3.655 (2010).

In sum, the Board finds the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandate of the VCAA.

Service Connection

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran in the present appeal seeks service connection for bilateral hearing loss and a rectal disability.

At the time of his August 2011 Board hearing, the Veteran described his in-service noise exposure and his current hearing difficulties.  

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On VA audiological evaluation in November 2004, objective findings revealed that the Veteran's pure tone thresholds, in decibels, for the left ear were 20, 25, 20, 20, 25, measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The Veteran's pure tone thresholds, in decibels, for the right ear were 15, 25, 20, 20, 20, measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech recognition ability was 96 percent, bilaterally.  The Veteran's private treatment records are silent for complaint, treatment, or diagnosis of bilateral hearing loss.  

Based on the foregoing, the Veteran's bilateral hearing loss is not a disability as defined by regulation, as there is no evidence that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or that the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or that speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the time of the August 2011 Board hearing, the Veteran reported his in-service complaints and treatment for an anal fissure, and associated surgical procedures and scarring.  He reported that he underwent treatment for the same on two occasions since his separation from service.  He reported that he was still having issues, but that he had given up being treated for it.   

The Veteran's private treatment records dated in the years preceding the current appellate period indicate that he complained of rectal symptoms and was treated for the same.  In May 1995 and May 2001, the Veteran required surgical treatment for his anal fissure.  In July 2003, he complained of blood in his stool, however, no diagnosis or treatment was indicated.  

On VA examination in May 2006, the Veteran reported a history of anal fissure with scarring related to surgery in 1978 or 1979.  He reported that over the course of time, he was told to use warm soaks and he was not really treated.  He reported post-service treatment in 1990, related to the scar tissue and the fissure.  He complained of loose sphincter control and fecal leakage at intervals but reported that he did not use absorbent materials.  Physical examination was silent for hemorrhoids or abnormalities, and no anal fissure or scarring was found.  

The Board notes here that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board thus finds that the Veteran is competent to report that he has experienced the sensation of decreased hearing acuity and rectal symptoms, and there is no evidence that such competent statements are not credible.

However, the Veteran's competent and credible lay statements that he experienced the sensation of decreased hearing acuity and rectal symptoms are outweighed by the VA examiners' findings that the Veteran did not demonstrate bilateral hearing loss comporting with VA standards or a rectal disability.  The VA examiners' medical opinions are accorded greater probative weight than the Veteran's statements, because the former is based on greater medical knowledge and experience.  Specifically, in this case, the examiners' medical opinions are based on clinical evidence, audiological testing and physical examination.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Based on the foregoing, the most probative evidence of record demonstrates that there are no clinical diagnoses of bilateral hearing loss comporting with VA standards or a rectal disability.  While the Veteran's private treatment records demonstrate rectal complaints and treatment for same, such are dated in the years preceding the current appellate period and thus may not serve as evidence of a current disability.  

As there is no evidence establishing current diagnoses, there cannot be a discussion as to whether there exists a medical nexus between the Veteran's active service and his claimed bilateral hearing loss and rectal disability.  Thus, service connection for the same is not warranted.  As a threshold matter, per 38 U.S.C.A. §§ 1110, 1131, since the Veteran does not have bilateral hearing loss comporting with VA standards or a rectal disability, for which service connection can be granted, the claims must be denied by operation of law.


ORDER

The appeal concerning the issue of entitlement to service connection for sinusitis is dismissed without prejudice.

Service connection for bilateral hearing loss is denied.

Service connection for a rectal disability is denied.



REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claim of entitlement to an initial compensable disability rating for service-connected status-post uvulopalatopharyngoplasty (claimed as sleep apnea).  

At the time of the Board's September 2010 remand, it noted that by the RO's August 2006 rating decision, the Veteran was granted service connection for status-post uvulopalatopharyngoplasty.  In September 2006, the Veteran filed a NOD with the RO's decision.  However, it appears that the RO, instead of issuing a SOC as to the issue of entitlement to an initial compensable disability rating for service-connected status-post uvulopalatopharyngoplasty, the RO readjudicated the issue of entitlement to service connection for sleep apnea in its December 2007 SOC.  Thus, the Board remanded the claim of entitlement to an initial compensable disability rating for service-connected status-post uvulopalatopharyngoplasty for the issuance of a SOC.  Where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

To date, it does not appear that the AMC/RO complied with the Board's remand directive.  On remand, the AMC/RO must issue the Veteran a SOC as to entitlement to an initial compensable disability rating for service-connected status-post uvulopalatopharyngoplasty.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Per Manlincon v. West, 12 Vet. App. 238 (1999), send the Veteran and his representative a SOC as to the issue of entitlement to an initial compensable disability rating for service-connected status-post uvulopalatopharyngoplasty.  He should additionally be informed of his appeal rights.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


